Citation Nr: 1047242	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for hepatitis C, to include as 
due to substance (drug) abuse resulting from inservice sexual 
trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of August 2006 and January 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veteran in this case seeks service connection for hepatitis 
C.  In pertinent part, it is contended that the Veteran's 
hepatitis C had its origin during his period of active military 
service, to include as the result of drug abuse resulting from a 
sexual assault by a fellow servicemember.  A March 1976 VA record 
of hospitalization shows that the Veteran reported that he had 
hepatitis the previous year, the year following his discharge 
from service.

In correspondence of June 2006, the Veteran, among other things, 
indicated that he had not worked since 2003, and that he had to 
monitor his liver function monthly "by getting blood work done 
and getting (his) medications adjusted."  Significantly, the 
Veteran further indicated that he had been adjudged "100% 
disabled by Social Security."

A review of the evidence of record discloses that the Veteran's 
claims folder does not at this time contain a copy of the 
determination granting Social Security disability benefits, or of 
the clinical records considered in reaching that determination.  
Nor does the record reflect that VA has sought to obtain those 
records.

The Board notes that, where (as in this case) VA has actual 
notice that the appellant is receiving disability benefits from 
the Social Security Administration, and such information is 
arguably relevant, the duty to assist requires VA to obtain a 
copy of the decision and any supporting medical records upon 
which the award was based.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); see also Golz v. Shinseki, No. 2009-7039 (Fed. 
Cir. Jan. 4, 2010).

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:

1. The RO/AMC should contact the Social 
Security Administration with a request that 
they provide a copy of the decision 
concerning the Veteran's claim for 
disability benefits.  Any medical records 
utilized in the award of Social Security 
disability benefits should likewise be 
requested.  Once obtained, all such 
information and records should be made a 
part of the Veteran's claims folder.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to April 2007, the date of the most recent 
evidence of record, should then be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  In addition, the Veteran and his 
representative should be informed of any 
such problem.

3.  The RO/AMC should then readjudicate 
the Veteran's claim for service connection 
for hepatitis C, to include as due to drug 
abuse resulting from inservice sexual 
trauma.  Should the benefit sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of a Statement 
of the Case (SOC) in June 2009.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


